Action brought by the plaintiff wife to recover damages for personal injuries sustained by her through the alleged negligence of the defendant, her landlord, who gratuitously made repairs to a certain stair railing and made them so negligently that the railing subsequently gave way, injuring plaintiff; and by plaintiff’s husband to recover damages for loss of services. The husband’s alleged cause of action was the subject of discontinuance. The issues relating to the wife’s cause of action were tried. The jury rendered a verdict in her favor against the defendant, upon which judgment was duly entered. Subsequently an order denying defendant’s motion to set aside the verdict and for a new trial was duly entered. From such judgment and order defendant appeals. Judgment and order unanimously affirmed, with costs. No opinion. Present —■ Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ.